Plaintiff wife, a tenant in a six-family apartment house owned by defendant, sues to recover damages for personal injuries sustained when she tripped on a defective and protruding metal nosing on a step of a common stairway. Her husband sues for loss of his wife’s services and expenses. The jury rendered verdicts in favor of defendant, and plaintiffs appeal. Judgments of the City Court of Mount Vernon reversed on the law and a new trial ordered, with costs to appellants to abide the event. It was error for the court to charge that if the defective condition of the step was obvious to plaintiff wife when she moved into the apartment she could not recover. (Hirsch v. Radt, 228 N. Y. 100.) The evidence shows that she frequently complained to the janitor of the defective and dangerous condition. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.